Title: To Thomas Jefferson from John Cox, 28 October 1808
From: Cox, John
To: Jefferson, Thomas


                  
                     Respected Sir/ 
                     Geo: Town Octr 28h 1808
                  
                  On making application to Mr Smith about his cape sheep—he informed me that he could not part with the old sheep; that he had made some promises of their issue, which was as yet only a young Ewe & Ram—and agreeable to his bargain one of them belongs to Mr Peter—he appeared anctious that you should have of the Breed, as his object in bringing them here was to promote the breed of good sheep—he took time to reflect, and has sent me the enclosed note 
                  With much respect I am Sir your ob St
                  
                     John Cox 
                     
                  
               